Montgomery, J.
The plaintiff brought an action of ejectment to recover a strip of land claimed by her to be a portion of a lot admittedly owned and occupied by her. Defendants claimed that a line had been established between plaintiff’s property and theirs by agreement and acquiescence. The circuit judge submitted this question of fact to the jury, who found for the plaintiff. Later, on a motion for a new trial, the circuit judge set aside the verdict for plaintiff, and without any new trial directed a verdict for defendants and entered judgment thereon. This practice was without precedent and unauthorized. There was no verdict upon which to base the judgment. See Central Sav. Bank v. O’Connor, 132 Mich. 581; Plunkett v. Railway Co., 140 Mich. 299.
The judgment will be set aside, and a new trial ordered. Plaintiff will recover costs of this court.
Moore, C. J., and Carpenter, Grant, and Ostrander, JJ., concurred.